               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ERIC L. CONERY,

                       Plaintiff,
                                                     Case No. 18-CV-1606-JPS-JPS
 v.

 JONATHAN PAWLYK, RUSSELL
 CARLE, CHRISTINA TURNER, and                                        ORDER
 BRITTANY LEISURE,

                       Defendants.


1.     INTRODUCTION

       On February 8, 2019, Magistrate Judge David E. Jones screened

Plaintiff’s complaint and allowed him to proceed on a claim under the

Eighth Amendment for Defendants’ deliberate indifference to the

substantial risk of Plaintiff harming himself. (Docket #10). On March 4,

2019, the case was reassigned to this Court. On October 16, 2019,

Defendants filed a motion for summary judgment. (Docket #29). The

motion is fully briefed. For the reasons explained below, Defendants’

motion for summary judgment must be granted.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.




 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 1 of 12 Document 47
242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

         In assessing the parties’ proposed findings of fact, the Court must

not weigh the evidence or determine witness credibility; the Seventh Circuit

instructs that “we leave those tasks to factfinders.” Berry v. Chi. Transit

Auth., 618 F.3d 688, 691 (7th Cir. 2010). Internal inconsistencies in a

witness’s testimony “‘create an issue of credibility as to which part of the

testimony should be given the greatest weight if credited at all.’” Bank of Ill.

v. Allied Signal Safety Restraint Sys., 75 F.3d 1162, 1170 (7th Cir. 1996)

(quoting Tippens v. Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986)). The non-

movant “need not match the movant witness for witness, nor persuade the

court that [its] case is convincing, [it] need only come forward with

appropriate evidence demonstrating that there is a pending dispute of

material fact.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir.

1994).

3.       FACTUAL BACKGROUND

         Plaintiff, Eric Conery (“Conery”), is an inmate who was housed at

Waupun Correctional Institution (“Waupun”) at the time of the relevant

events. (Docket #43 at 1). Defendants were employed by the Wisconsin

Department of Corrections (“WDC”) at Waupun during the relevant

events. (Id. at 1–2). At Waupun, Defendant Jonathan Pawlyk (“Pawlyk”)

was a Correctional Sergeant, and Defendants Russell Carle (“Carle”),

Brittany Leisure (“Leisure”), and Christina Turner (“Turner”) were

Correctional Officers (collectively, “Defendants”). (Id.)


                           Page 2 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 2 of 12 Document 47
       Conery has a history of self-harm and has cut himself since

childhood. (Id. at 18). Conery admits that he cuts himself to achieve a certain

feeling and uses it as a coping mechanism. (Id. at 19). Conery claims that he

cuts himself because he likes the smell of the blood and he likes to feel the

rips of the skin through the flesh. (Id.) Conery stated that when he feels like

he wants to hurt someone else, he will cut himself to calm down and it

relaxes him. (Id.) Conery also has a history of cutting himself at Waupun to

get staff attention, and when he does not get what he wants. (Docket #39-1

at 17–20, 22). None of Conery’s cutting incidents at Waupun required off-

site treatment. (Id.)

       In July 2018, Conery had been recently released from segregation

and was placed on the south cell hall (“SCH”). (Docket #41 at 2–3). On July

15, 2018, Conery asked Pawlyk why Conery had not received his personal

property (a T.V.) after being released from segregation. (Docket #43 at 2–3).

Pawlyk told Conery that Pawlyk had no control over the property room,

and that Conery’s name was not on the list of inmates to receive property.

(Id.) This conversation happened every morning from July 15 to July 18,

2018. Conery claims that he began to feel suicidal around July 16, 2018

because he did not have his property. (Id. at 2). Conery’s suicidal feelings

worsened from July 16 to July 18, but Conery did not tell anyone because

he “wasn’t to the point where he felt as if he was going to act upon it.” (Id.)

On July 18, 2018, Conery had made up his mind that he was going to cut

himself if he did not receive his property. (Id. at 3).

       The morning of July 18, 2018, Conery asked about his personal

property and Pawlyk told him his name was not on the list to receive

property. (Docket #41 at 2–3). Pawlyk’s response agitated and further

irritated Conery. (Id. at 3). Conery claims he told Pawlyk that Conery was


                           Page 3 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 3 of 12 Document 47
having suicidal ideations and needed to go into “suicide watch.” (Id.)

Pawlyk asked Conery if he had a plan to commit self-harm, and Conery

said that he did not. (Docket #43 at 5). After talking with Conery, Pawlyk

contacted the Psychological Services Unit (“PSU”) and spoke with Dr. Van

Buren. (Id. at 5–6). Pawlyk informed Dr. Van Buren that Conery was

agitated about not receiving his property and stated he needed to go to

suicide watch. (Id.) Pawlyk also told Dr. Van Buren that Conery said he did

not have a plan to hurt himself. (Id.) Dr. Van Buren told Pawlyk to contact

her if Conery informed staff of a plan of self-harm. (Docket #30 at 2).

       Later that morning, Conery spoke to Turner and told Turner that he

was having suicidal thoughts. (Docket #45 at 6–7). Turner does not recall

Conery speaking to her, but it is her usual practice to gather information

about whether the inmate had a plan or a weapon with which to use to self-

harm. (Docket #31 at 5). If the inmate did not, she would inform the unit

sergeant. (Id.) Around 10:30 a.m., Leisure was making her rounds and

Conery asked her about his property. (Id.) Leisure responded that she did

not know anything about Conery’s property. (Id.) Conery told Leisure that

he was suicidal. (Id.) Leisure asked Conery if he was in immediate danger

and if he would be safe long enough for her to leave his cell front to notify

the Sergeant. (Id.) Conery stated “that’s fine” and asked Leisure to open his

trap so he could get a meal tray. (Id.) Conery did not indicate that he had a

plan to harm himself. (Id. at 5–6). Leisure informed Pawlyk around 10:40

a.m. that Conery asked her about his property and then told her he was

suicidal. (Id. at 6). Pawlyk asked if Conery told Leisure that he had a plan,

and Leisure stated that he had not. (Id.) Pawlyk told Leisure about Conery’s

agitated state due to not receiving his property and that PSU determined

that Conery did not need to be in observation status at this time. (Id.)


                           Page 4 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 4 of 12 Document 47
       Around 12:47 p.m., Conery had not received anything from the

property room staff and no one from PSU had contacted him. So Conery

decided to take a large paperclip, sharpen it, and use it to cut his left arm.

(Docket #45 at 8–9). Conery did not tell anyone that he had sharpened a

paper clip and was planning to use it to cut himself. (Docket #43 at 14).

Conery stated that he did not feel like he had to tell correctional staff about

the paper clip. (Id.) No one saw Conery sharpening the paper clip or Conery

cutting himself. (Id.) Conery had cut himself in the same spot on July 6,

2018. (Docket #31 at 7).

       About an hour later, Conery saw Carle and called him over to his

cell. (Docket #45 at 10). Conery showed Carle the cut he made on his arm,

but it was not bleeding. (Docket #43 at 15). Conery told Carle that he wanted

to cut himself. (Id.) Carle asked Conery if he had any sort of weapon in his

cell and Conery stated he did not. When Carle asked if Conery had a plan

to harm himself, Conery responded “Don’t worry about it.” (Id.) Carle told

Conery that he would inform the Sergeant and walked away. (Id.) Around

1:45 p.m., Carle informed Pawlyk that Conery was complaining about not

receiving his property and stated he wanted to cut himself. (Docket #31 at

8). Pawlyk asked Carle if Conery had a plan to harm himself, and Carle

stated he did not. (Id.) Pawlyk told Carle about Conery’s agitated state due

to not having his property and that PSU had determined that Conery did

not need to be on observation status at this time. (Id.)

       Conery was cutting himself from around 12:47 p.m. to 2:00 p.m.

(Docket #43 at 16). Around 2 p.m., Conery showed Correctional Officer

Michael Zepka (“Zepka”) his arm and Zepka informed Lieutenant Keith

Immerfall (“Immerfall”). (Id. at 16–17). Immerfall arranged for Conery to be

seen at the Health Services Unit (“HSU”). (Id.) Conery flushed the


                           Page 5 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 5 of 12 Document 47
sharpened paper clip down the toilet around 2 p.m. when he spoke with

Zepka. (Id. at 17). At around 5:30 p.m., Conery took a shower and received

his medication. (Id.)

       Conery was seen by Nurse Ann York (“Nurse York”) at HSU around

5:45 p.m. (Docket 39-1 at 14). Conery told Nurse York that he was upset

about not receiving his property. (Docket #43 at 17). Nurse York measured

Conery’s cut at 4.3 cm long by 0.3 cm wide, by 0.1 cm deep. (Id.) Nurse York

noted that Conery had reopened a recent scar area. (Docket #39-1 at 15).

Nurse York cleansed Conery’s left forearm and applied Bacitracin, 2x2

gauze and a large band aid. (Id.) Conery confirmed he had no pain. (Docket

#43 at 17). Conery denied any further plan of self-harm. (Id.) Conery was

returned to his cell. Later, when Leisure returned to SCH, Conery

approached her saying, “See, I told you I was going to hurt myself” and

showed her the band aid on his arm. (Id. at 18).

       The next day, July 19, 2018, Conery met with Dr. Devona Gruber

(“Dr. Gruber”) at PSU. (Docket #41-1 at 6). PSU was not made aware of

Conery’s self-harm until July 19, 2018. (Id.) Conery told Dr. Gruber that he

cut himself in the morning on July 18, 2018 because he did not receive his

prescribed medication. (Id.) HSU cleaned and bandaged Conery’s cut,

which did not require stitches or other medical care. (Id.) Conery told Dr.

Gruber that he did not have any thoughts or intent to engage in further self-

harm, and that he did not require observation status. (Id.)

       On September 13, 2018, Captain Wayne Bauer (“Bauer”) completed

his investigation into the claims made by Conery that Pawlyk knew that

Conery was feeling suicidal but Pawlyk refused to get Conery the help he

needed, which resulted in Conery committing self-harm. (Docket #32 at 2).

Bauer’s report concluded that:


                           Page 6 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 6 of 12 Document 47
       I believe it is more likely than not that inmate Conery made
       his false claims in retaliation for not receiving his property
       and considering his [sic] the focus of his attention was that of
       Sgt. Pawlyk I also believe it is more likely than not that inmate
       Conery made his claim directed toward Sgt. Pawlyk in
       particular in retaliation for Sgt. Pawlyk not getting the
       property department to get inmate Conery his property in the
       very begining [sic].

(Docket #41-1 at 5).

4.     ANALYSIS

       As noted above, Plaintiff was allowed to proceed on an Eighth

Amendment claim of deliberate indifference to a serious medical need,

specifically suicide or attempted suicide. To sustain this claim, Plaintiff

must show: (1) an objectively serious medical condition; (2) that Defendant

subjectively knew the prisoner was at substantial risk of committing

suicide; and (3) defendant intentionally disregarded the risk which resulted

in some injury. Lord v. Beahm, 952 F.3d 902, 904 (7th Cir. 2020); Gayton v.

McCoy, 593 F.3d 610, 620 (7th Cir. 2010); Collins v. Seeman, 462 F.3d 757, 761

(7th Cir. 2006).

       4.1    Objectively Serious Medical Condition

       First, the Court must address whether Plaintiff has shown he had an

objectively serious medical condition. Gayton, 593 F.3d at 620. “Normally, a

completed or attempted suicide satisfies the ‘serious medical condition’

element. However, a plaintiff still bears the burden to show that their

suicidal ideation or the self-harm they inflicted was indeed ‘objectively

[and] sufficiently’ serious.” Jones v. Menning, No. 17-CV-1316-JPS, 2018 WL

2860045, at *2 (E.D. Wis. June 11, 2018) (citing Pittman ex rel. Hamilton v. Cty.

of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); Collins, 462 F.3d at 760. An

objectively serious medical condition is one that “has been diagnosed by a


                           Page 7 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 7 of 12 Document 47
physician as mandating treatment or one that is so obvious that even a lay

person would perceive the need for a doctor's attention.” Hayes v. Snyder,

546 F.3d 516, 522 (7th Cir. 2008).

       Recently, the Seventh Circuit ruled on a very similar case to

Conery’s. In Lord v. Beahm, 952 F.3d 902, 904 (7th Cir. 2020), an inmate called

to a correctional officer (“CO”) to get her attention; when she turned, the

inmate was acting in a sexually inappropriate manner. The CO informed

the inmate that he would receive a conduct report and walked away. Id. The

inmate “began shouting that he had a razor blade and was going to kill

himself.” Id. Thirty minutes later, another CO saw two blood droplets on

the inmate’s cell door window. Id. The CO asked the inmate what he was

doing, and the inmate responded by “displaying a razor blade and saying

he was trying to kill himself.” Id. Once the razor was secured, the inmate

was given medical attention. Id. The only medical treatment that the

inmate’s minor scratches needed was a gauze bandage. Id.

       The Seventh Circuit began by stating how serious suicide is, but

noted that “[t]his case is different, as it reflects an inmate’s insincere suicide

threat to get attention.” Id. at 904–05. The Seventh Circuit held that the

inmate’s Eighth Amendment violation claim failed because he did not have

a recoverable injury. Id. at 905 (citing Wilson v. Garcia, 471 U.S. 261, 278

(1985) (recognizing that § 1983 confers “a general remedy for injuries to

personal rights”); Gabb v. Wexford Health Sources, Inc., 945 F.3d 1027, 1032

(7th Cir. 2019) (quoting Roe v. Elyea, 631 F.3d 843, 864 (7th Cir. 2011)) (“In

order to succeed in a § 1983 suit, a plaintiff must ‘establish not only that a

state actor violated his constitutional rights, but also that the violation

caused the plaintiff injury or damages.’”); Bart v. Telford, 677 F.2d 622, 625

(7th Cir. 1982) (“Section 1983 is a tort [and] [a] tort to be actionable requires


                           Page 8 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 8 of 12 Document 47
injury.”)). Viewing the facts in a light most favorable to the inmate, the

Seventh Circuit found:

       [The] [inmate’s] physical injuries consisted only of minor
       scratches, quickly and easily treated with a gauze bandage.
       By any measure, the injuries were trivial—indeed, almost
       nonexistent—and [the] [inmate] supplied no evidence that he
       suffered any other form of injury (for example, psychological
       harm) from his insincere suicide threat.

Lord, 952 F.3d at 905. Other Courts have found that minor injuries do not

constitute an objectively serious medical condition.1

       In this case, Conery cut himself, but the cut was minor (4.3 cm long

by 0.3 cm wide, by 0.1 cm deep) and only required gauze and a band aid.

This injury is simply not an objectively serious medical condition. It should

be noted that this injury was not minor because someone stepped in to stop

Conery from hurting himself further. Instead, Conery produced this minor

injury over several hours alone. The record makes it clear that Conery’s

threats of hurting himself and his minor self-inflicted injury were done as

either a coping mechanism for not getting his property or a tactic to

manipulate the Defendants into giving him his property. In either case, the

injury does not rise to the level necessary to meet the first prong of the

Eighth Amendment deliberate indifference standard. The Court notes that

it does not diminish the seriousness of self-inflicted injuries and suicide, but

rather like the Seventh Circuit in Lord, finds this case to be an insincere

threat to get attention or to manipulate others.




       1James v. Cartwright, 659 Fed. Appx. 888, 890–91 (7th Cir. 2016) (minor cuts
and bruises); Flemming v. Breen, No. 19-CV-1166, 2020 WL 4700911 (E.D. Wis. Aug.
13, 2020) (four small cuts to his arm); Jones v. Menning, No. 17-CV-1316-JPS, 2018
WL 2860045 (E.D. Wis. June 11, 2018) (small cuts to arm).


                           Page 9 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 9 of 12 Document 47
         4.2   Deliberate Indifference

         For the sake of completeness, the Court will provide a short analysis

as to why Defendants were not deliberately indifferent to Conery.

However, it is not necessary, as Conery has failed to establish the first

prong, which requires an objectively serious medical condition. “Only if the

objective prong is satisfied is it necessary to analyze the second, subjective

prong, which focuses on whether a defendant′s state of mind was

sufficiently culpable.” Greeno v. Daley, 414 F.3d 645, 652–53 (7th Cir. 2005).

         As to the second prong, Conery must establish that Defendants

failed to take reasonable steps to prevent him from committing suicide

and/or self-harm. Estate of Novack ex rel. Turbin v. Cty. of Wood, 226 F.3d 525,

529 (7th Cir. 2000). This is a heavy burden; the Seventh Circuit has

emphasized that deliberate indifference “comprehends more than mere

negligence but less than the purposeful or knowing infliction of harm.” Id.

Indeed, the Court of Appeals has characterized the required showing “as

‘something approaching a total unconcern for [the prisoner’s] welfare in the

face of serious risks.’” Collins, 462 F.3d at 762 (quoting Duane v. Lane, 959

F.2d 673, 677 (7th Cir. 1992)). Accordingly, to establish deliberate

indifference, the plaintiff must present evidence “that an individual

defendant intentionally disregarded the known risk to inmate health or

safety.” Id.; Matos ex. rel. Matos v. O'Sullivan, 335 F.3d 553, 557 (7th Cir.

2003).

         Conery cannot meet this heavy burden to establish his claim of

deliberate indifference. Each time Conery made a statement to Defendants

regarding feeling suicidal or claiming he would hurt himself, Defendants

stopped what they were doing and investigated. Defendants would ask

Conery if he had a plan to hurt himself, and each time, he told them no or


                          Page 10 of 12
Case 2:18-cv-01606-JPS Filed 09/17/20 Page 10 of 12 Document 47
words to that effect. Further, the Defendants would report Conery’s

statements: Pawlyk to Dr. Van Buren, and Turner, Carle, and Leisure

reported to Pawlyk. Conery lied to Defendants and said he did not have a

plan, when in fact Conery has admitted that he decided he would hurt

himself on July 18, 2018 if he did not get his property. Additionally, Conery

lied to Defendants when he said he did not have a weapon to hurt himself.

Defendants acted with diligence and interacted with Conery throughout

the day. Based on Conery’s behavior—his focus on obtaining his property,

and then when he got a response he did not like, he would threaten self-

harm—and Conery’s responses to Defendants’ investigations, the

Defendants did not act with deliberate indifference to Conery’s threat of

self-harm or suicide. Thus, Conery has failed to meet the burden of both

prongs of an Eighth Amendment deliberate indifference claim.

5.     CONCLUSION

       Viewing the undisputed facts in the light most favorable to Conery,

the Court finds that it must grant Defendants’ motion for summary

judgment and dismiss this action with prejudice.

       Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #29) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.




                           Page 11 of 12
 Case 2:18-cv-01606-JPS Filed 09/17/20 Page 11 of 12 Document 47
     Dated at Milwaukee, Wisconsin, this 17th day of September, 2020.

                               BY THE COURT:



                               ____________________________________
                               J. P. Stadtmueller
                               U.S. District Judge




                          Page 12 of 12
Case 2:18-cv-01606-JPS Filed 09/17/20 Page 12 of 12 Document 47
